Citation Nr: 0844965	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  04-08 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to July 
1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In June 2005 and December 2007 the Board remanded 
the case for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  

In February 2005, the veteran testified at a video conference 
board hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
his claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran does not currently have PTSD.


CONCLUSION OF LAW

The veteran did not incur PTSD as a result of active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.326(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In reviewing the veteran's claim of entitlement to service 
connection for PTSD, the Board observes that the RO issued 
VCAA notices to the veteran in April 2002, January 2004, July 
2005 and September 2008 letters which informed him of the 
evidence generally needed to support claims of entitlement to 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  The 
September 2008 letter informed him of the evidence needed for 
the assignment of evaluations and effective dates for initial 
awards of service connection.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The April 2002 VCAA notice was 
issued prior to the August 2002 rating decision from which 
the instant appeal arises.  Thus, the Board concludes that 
the RO provided appropriate notice of the information or 
evidence needed in order to substantiate the claim prior to 
the initial decision.  In view of this, the Board finds that 
VA's duty to notify has been fully satisfied with respect to 
this claim.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records are of record.  Also VA medical examination reports 
and VA treatment are of record, as well as private 
psychological evaluations and were reviewed by both the RO 
and the Board in connection with the veteran's claim.  The 
veteran was also provided a personal hearing.  There remains 
no issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

The veteran contends that he is currently diagnosed with PTSD 
as a result of his participation in the evacuation of Saigon 
while aboard the USS Oklahoma City in 1975.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychosis).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this case, the preponderance of the evidence of record 
does not demonstrate that the veteran currently suffers from 
PTSD.  The veteran's service medical records indicate that he 
had a psychiatric clinic consultation in April 1976 for 
diagnosed passive-aggressive personality that was determined 
to have existed prior to enlistment and to be moderately 
severe.  It was recommended that the veteran be 
administratively separated from duty on the basis of the 
diagnosis.  There are no other relevant complaints, findings, 
treatment or diagnoses during the remainder of his service.  
His July 1976 discharge medical examination report shows that 
a clinical psychiatric evaluation was normal.  

After his discharge, a private February 2005 psychological 
examination report indicates diagnoses of depressive disorder 
and rule out PTSD.  The examiner noted that the traumatic 
event the veteran alluded to in his interview was mild to 
moderate compared to other combat-related traumatic 
exposures.  A subsequent March 2006 private psychological 
evaluation shows diagnoses of PTSD and adjustment disorder 
with depressed mood.  The examiner provided no rationale for 
the evaluation.

The Board finds that a May 2007 VA psychological examination 
report, specifically finding the veteran did not meet the 
criteria for a PTSD diagnosis, is more probative on the 
question of proper psychiatric diagnosis than either the 
February 2005 or March 2006 private psychological 
evaluations.  In this regard, the Board finds that the May 
2007 VA examiner's medical opinion against a PTSD diagnosis 
is more persuasive as the examiner indicates that the 
veteran's records were reviewed in conjunction with the 
examination.  Moreover, the May 2007 VA examiner included a 
detailed analysis of all of the evidence of record, including 
the February 2005 examiner's somewhat favorable opinion.  
Further, the May 2007 examiner offered a rational basis for 
his conclusion.  The examiner specifically noted that the 
veteran did not meet the full criteria to support a diagnosis 
of PTSD.  In contrast, , a review of the February 2005 
evaluation, as well as the March 2006 evaluation, reveals no 
evidence that the examiners had access to the veteran's 
service records or his claims files.  There is no 
acknowledgment of the veteran's diagnosed personality 
disorder in service.  In general, psychiatric history is 
relevant to determining a psychiatric diagnosis, and the 
Board concludes that it is particularly relevant in this case 
where that history indicates a pre-existing personality 
disorder.  Cf. 38 C.F.R. §§ 4.2, 4.13, 4.125; see Nieves-
Rodriguez v. Peake, No. 06-3012 (U.S. Vet. App. Dec. 1, 2008) 
(a medical opinion may not be discounted solely because the 
examiner did not review the claims file).  Moreover, the May 
2007 examiner addressed the elements of a PTSD diagnosis and 
specifically stated why the veteran did not meet the criteria 
for a diagnosis.  Neither the February 2005 or March 2006 
examiner provided any rationale for the veteran's diagnoses.  
For these reasons, the Board assigns more probative value to 
the May 2007 examiner's findings and conclusions than it does 
to those of the February 2005 and March 2006 examiners.  
Evans v. West, 12 Vet. App. 22, 26 (1998); Winsett v. West, 
11 Vet. App. 420 (1998), aff'd 217 F.3d 845 (Fed. Cir. 1999) 
(unpublished decision), cert. denied 120 S.Ct.1251 (2000) (it 
is not error for the Board to value one medical opinion over 
another, so long as a rationale basis for doing so is given).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Thus, 
service connection for PTSD must be denied on this basis 
alone.

While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Therefore, the Board determines that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  


ORDER

Service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


